DETAILED ACTION
Claims 9-10, 12-16, and 21 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated December 30, 2020 has been entered.  Claim 9 has been amended. Claim 11 has been canceled.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 12-16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covington et al., US PG Pub 2003/0154135 A1 (hereafter “Covington”), previously cited.

Regarding claim 9, Covington discloses a method for processing transaction data, comprising: 
providing, by a server, commodity information of any commodity in a shopping place to a user device, wherein the commodity information of any commodity provided to the user device is outputted by the user device (¶¶0012-0013); and 
generating a first purchasing notification according to purchasing information of a first pre-purchasing commodity when receiving the purchasing information of the first pre-purchasing commodity sent by the user device, the purchasing information of the first pre-purchasing commodity being sent by 
wherein the purchasing information of the first pre-purchasing commodity is generated based on the commodity information of any commodity outputted by the user device by selecting the pre-purchasing commodity from the any commodity corresponding to the commodity information outputted by the user device (Figure 28 and ¶¶0006, 0013, 0015, 0017-0018, 0070-0078, 0086, and 0102-0108);
wherein the providing, by the server, the commodity information of any commodity in the shopping place to the user device comprises: positioning the user device and acquiring a device position of the user device (¶¶0172-0174); searching a commodity position of any commodity in the shopping place (¶¶0097 and 0101) and determining a commodity closest to the device position inside the shopping place (¶¶0076 and 0089-0095); and providing commodity information of the commodity closest to the device position inside the shopping place to the user device (¶¶0074, 0077, and 0104).

Regarding claim 10, Covington discloses the method according to claim 9, wherein the providing, by the server, the commodity information of any commodity in the shopping place to the user device comprises: receiving code scanning information sent by the user device, the code scanning information being acquired by the user device through scanning an information code corresponding to any commodity in the shopping place; and searching commodity information of different commodities and code scanning information thereof, acquiring commodity information matched with the code scanning information and sending the commodity information to the user device (¶¶0076-0101).

Regarding claim 12, Covington discloses the method according to claim 11, wherein a wireless device is pre-arranged in each commodity shelf in the shopping place, the user device being used for receiving a wireless signal sent by the wireless device and/or sending a wireless signal to the wireless 

Regarding claim 13, Covington discloses the method according to claim 9, wherein after the providing commodity information of any commodity in the shopping place to the user device and outputting, by the user device, the commodity information, the method further comprises: generating a second purchasing notification when receiving purchasing information of a second pre-purchasing commodity sent by the user device, the purchasing information of the second pre-purchasing commodity being sent by the user device after determining the second pre-purchasing commodity in a pre-purchasing list when receiving a second purchasing request; and the second purchasing notification being used for prompting the distribution personnel to distribute commodity according to the purchasing information of the second pre-purchasing commodity (¶¶0014, 0068, 0080, 0103, 0142-0143, and 0201-0205).
Regarding claim 14, Covington discloses the method according to claim 12, wherein a commodity position of any commodity in the commodity shelf is pre-determined according to a following manner: positioning a code scanning position of a scanner during each code scanning according to the wireless signal of the wireless device received when the scanner performs code scanning on each commodity in the commodity shelf and/or a label corresponding to the commodity as well as the position of the wireless device; and taking the code scanning position of the scanner during each code scanning as a commodity position of the commodity subjected to the code scanning of the scanner (¶¶0076-0101).

Regarding claim 15, Covington discloses the method according to claim 14, wherein each commodity in the commodity shelf is corresponding to a wireless device and a label; and the positioning the code scanning position of the scanner during each code scanning according to the wireless signal of the wireless device received when the scanner performs code scanning on each commodity in the commodity shelf and/or the label corresponding to the commodity as well as the position of the wireless 

Regarding claim 16, Covington discloses the method according to claim 12, wherein each commodity in the commodity shelf is corresponding to a wireless device and a label; and a commodity position of any commodity in the commodity shelf is pre-determined according to a following manner: receiving a commodity information code and a label information code sent by the scanner and acquired through performing code scanning on each commodity in the commodity shelf and a label corresponding to the commodity by the scanner; and searching a corresponding relationship between different labels and different wireless devices according to the commodity information code and the label information code; and taking the position of the wireless device corresponding to the label of each commodity subjected to code scanning as the commodity position of the commodity (¶¶0066-0068, 0076-0101, 0149, 0163-0170, 0187, and 0200).

Regarding claim 21, Covington discloses the method according to claim 9, wherein the providing, by the server, the commodity information of any commodity in the shopping place to the user device comprises: providing, by the server, the commodity information of any commodity in the shopping place to the user device which is outputted by the user device according to a device position of the user device and a commodity position of any commodity in the shopping place (¶¶0018, 0074, 0104, 0172-0173, 0194, and 0201-0202).
Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determine a more precise location) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Convington’s method of acquiring a device position of the user device is not excluded by the claims despite applicant’s assertion that a superior method is described in the specification.  The examiner encourages applicant to recite any details required for applicant’s allegedly superior method of acquiring a device position in the claims.  However, applicant is also reminded of well-known methods of acquiring a device position that applicant did not invent such as by GPS, Bluetooth, NFC, wireless signal/access point, etc. and is also encouraged to consider the state-of-the-art at the time of the invention when amending the claims if applicant’s goals are to expedite prosecution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625